DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire et al. (US 2017/0103571 A1). 	Regarding claims 1, 11, Beaurepaire et al. discloses a method  of simulating a real roadway environment containing at least one real vehicle and augmented with one or more virtual vehicles, the method comprising: receiving vehicle status information from a connected real vehicle as it moves along a roadway, wherein the vehicle status information includes location data indicating a location of the real vehicle on the roadway (Para 30 teaches of receiving data about the location of the vehicle and the road condition and element within the range of the location of the vehicle); and generating a simulated environment of the real vehicle on the roadway using a mapped model of the roadway and the vehicle status information, wherein the simulated environment includes one or more virtual vehicles (Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.).   	Regarding claim 2, Beaurepaire et al. discloses a method, wherein the real vehicle is a connected autonomous vehicle (CAV) driving along the roadway, and the receiving and generating steps are carried out by a computer system that receives the vehicle status information from the CAV (Para 30 and Para 51 teaches of an autonomous vehicle that receives and generates the virtual reality environment.).  	  Regarding claim 3, Beaurepaire et al. discloses a method, of testing a real connected autonomous vehicle (CAV), comprising the steps of: simulating the CAV, roadway, and one or more virtual vehicles using the method of claim 2; sending portions of the simulated environment including the one or more virtual vehicles from the computer system to the CAV for use by the CAV as sensor data indicative of its surrounding environment, whereby the CAV operates in an augmented reality that includes the one or more virtual vehicles. (Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.).
  	Regarding claim 4, Beaurepaire et al. discloses a method, further comprising operating the simulated environment at a computing facility in real time with the operation of the real vehicle as it moves along the roadway (Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.).
  	  Regarding claims 5, 12, Beaurepaire et al. discloses a method,  wherein the receiving step further comprises receiving the vehicle status information at the computing facility as time-location (TL) data that includes the real vehicle's location on the roadway at a particular time and that is periodically received from the real vehicle at the computing facility and is used to update in real time the position of the real vehicle in the simulated environment (Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.). 	Regarding claim 6, Beaurepaire et al. discloses a method,  further comprising the step of receiving real traffic signal status information from one or more real traffic signaling devices at the computing facility (Para 33 teaches of signal phase data and timing information from traffic devices), wherein the generating step further comprises generating the simulated environment using the real traffic signal status information(Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.).	Regarding claims 7, 13, Beaurepaire et al. discloses a method,  wherein the step of receiving vehicle status information further comprises receiving the vehicle status information at the computing facility as a succession of basic safety messages (B SMs) that are received from the real vehicle either via roadside equipment or via a wireless carrier system (Para 34-41 teaches of creating a virtual reality environment with the vehicle status as well as the status of the nearby vehicles.)., and wherein the step of receiving real traffic signal status information further comprises receiving the real traffic signal status information at the computing facility as signal phase and timing (SPaT) information that is received from the roadside equipment. (Para 33 teaches of signal phase data and timing information from traffic devices). 	Regarding claims 8, 14, Beaurepaire et al. discloses a method, further comprising the steps of generating simulated basic safety messages (sBSMs) at the computing facility, wherein the sBSMs include simulated virtual vehicle information, and sending the sBSMs to the real vehicle via the roadside equipment or the wireless carrier system (Para 74-75 teaches of receiving data from other vehicles over a network )
	Regarding claims 9, 15, Beaurepaire et al. discloses a method, further comprising the steps of generating information pertaining to simulated virtual pedestrians at the computing facility, and sending the simulated virtual pedestrian information to the real vehicle via the roadside equipment or the wireless carrier system (Para 74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2017/0103571 A1) in view of Ross et al. (WO 2016/183525 A1 as provided in the IDS). 
 	Regarding claims 10, 16, Beaurepaire et al. disclose the claimed invention as set forth in claim 4 above. Beaurepaire et al. does not explicitly discloses a method, further comprising the step of generating a real time map of the simulated environment that includes a simulation of the real vehicle and a simulation of the one or more virtual vehicles, and displaying the real time map at the computing facility or at another facility. However Ross et al.  discloses a method, further comprising the step of generating a real time map of the simulated environment that includes a simulation of the real vehicle and a simulation of the one or more virtual vehicles, and displaying the real time map at the computing facility or at another facility (Para 90 teaches generating a map with the surrounding environment of the roadway.). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to use the method of generating maps with the surrounding information of the roadway of Ross with the system of simulated traffic environment of Beaurepaire et al. in order to provide a system for  method also provides adapting a first element of a virtual reality environment based on the received vehicle state sensor data record, and generating a second element of the virtual reality environment based on the received predictive vehicle navigation data record.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
 	As per independent claim 17, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
for each of the one or more real CAVs, generating a simulated real vehicle in a simulated environment, wherein the simulated environment is generated from data indicative of at least portions of the geometry and infrastructure of the testing location; attributing the real vehicle status information received from each of the one or more real CAVs to its corresponding simulated real vehicle in the simulated environment; attributing the real traffic signal status information received from each of the one or more real traffic signaling devices to corresponding simulated traffic signaling devices in the simulated environment; generating one or more simulated virtual vehicles within the simulated environment; updating the simulated environment in accordance with the attributed real vehicle status information and real traffic signal status information; for each of the one or more real CAVs, identifying a set of simulated data from the simulated environment to send, the simulated data including at least one of the one or more simulated virtual vehicles; and for each of the one or more real CAVs, sending the identified set of simulated data to the real CAVs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467